July 3, 1917. The opinion of the Court was delivered by
This is an action in claim and delivery, to recover the possession of a horse. The case was tried by a magistrate without a jury, and he rendered judgment in favor of the defendant for possession of the property or for $75, the value thereof. The plaintiff appealed to the Circuit Court, but the appeal was dismissed, whereupon she appealed to this Court.
In dismissing the appeal, his Honor, the Circuit Judge, did not assign any reasons for his order, and there is nothing in the record showing that he based his conclusion upon any of the propositions of law which the appellant's attorneys contend are erroneous. Therefore, we must assume that it was based upon meritorious grounds, if any such are disclosed by the record. Bagnal
v. So. Express Co., 106 S.C. 395, 91 S.E. 334. The appellant's ninth assignment of error is as follows:
"Because the Circuit Judge erred in not holding that the record showed that the magistrate's decision in favor of the defendant, for the possession of the said horse, rested upon the equitable ground of estoppel, and that the decision was erroneous for the reason that magistrates have no equity jurisdiction."
It is true, section 21, art. V of the Constitution, provides that the jurisdiction of magistrates shall not extend to cases in chancery; but it is only necessary to cite the case of Southern Ry. v. Howell, 89 S.C. 391,71 S.E. 972, Ann. Cas. 1913a, 1070, to show that the estoppel herein is in pais, and not equitable in its nature, and that the magistrate has jurisdiction thereof.
Having reached this conclusion, there was competent testimony showing that the plaintiff was estopped from claiming the horse.
Affirmed. *Page 378